People ex rel. Seda v Brann (2018 NY Slip Op 00429)





People ex rel. Seda v Brann


2018 NY Slip Op 00429


Decided on January 24, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 24, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JOHN M. LEVENTHAL
JOSEPH J. MALTESE
COLLEEN D. DUFFY, JJ.


2017-10018

[*1]The People of the State of New York, ex rel. Samantha Seda, on behalf of Janiel Semoy, petitioner, 
vCynthia Brann, etc., respondent.


Seymour W. James, Jr., New York, NY (Samatha Seda, pro se, of counsel), for petitioner.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application pursuant to CPL 180.80 to release the defendant in a criminal action entitled People v Semoy, commenced in the Criminal Court of the City of New York under Queens County Docket No. CR-030433-17QN.
ADJUDGED that the writ is dismissed, without costs or disbursements.
Under the circumstances presented, the petitioner has not established that the defendant is entitled to habeas corpus relief (see generally People ex rel. Nizin v Schriro, 77 AD3d 692).
RIVERA, J.P., LEVENTHAL, MALTESE and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court